DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9, 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Kroll et al. teaches magnetic field sensors, RF sensors, and a controller which determines the measured intensities of the magnetic field and if the RF signals exceed preset limits the controller actuates switches in order to eliminate or disrupt detected electromagnetic interference.  The closest prior art fails to disclose “a first circuit configured for obtaining an output signal from Hall an M x N magnetic field sensor array in an electronic system, the output signal representing a magnetic field internal to the electronic system, wherein M and N are positive integers greater than one and the first circuit is configured to individually address each sensing element in the M x N magnetic field sensor array for readout” in combination with all other limitations of the claim renders the claim allowable over the prior art.  Claims 11, 13, and 19 are also allowable for disclosing similar allowable subject matter.  All subsequent claims are allowable due to dependency.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kroll et al. (US 7164950) teaches magnetic field sensors, RF sensors, and a controller which determines the measured intensities of the magnetic field and if the RF signals exceed preset limits the controller actuates switches in order to eliminate or disrupt detected electromagnetic interference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868